 In the Matter of DIIAVO CORPORATIONandINDUSTRIAL UNIONOF MARINE& SHIPBUILDING WORKERS OF AMERICA (C. I. 0.)Case No.R-5570.Decided August30, 1943Mr. Henry Shore,for the Board.Mr. Frank E. Coho,of Pittsburgh,Pa., for the Company.Mr. Charles Purrkis,ofUpperDarby, Pa., andMr. M. H. Goldstein,of Philadelphia,Pa., for the Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an amended petition duly filed by Industrial Union of Marine& ShipbuildingWorkers of America (C. I. 0.), herein called theUnion, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Dravo Corporation, NevilleIsland, Pittsburgh, Pennsylvania, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before William F. Guffey, Jr., Trial Examiner. Saidhearing was held at Pittsburgh, Pennsylvania, on June 17, 1943. TheCompany and the Union appeared and participated. 'All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.On August 10, 1943, oral argument was heldbefore the Board in Washington, D. C., at which the Company andthe Union appeared and particpiated.The United States War De-partment,Navy Department, and Maritime Commission havingevinced an interest in this proceeding were duly served with notice ofthe oral argument but no representative of these departments appearedthereat.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :52 N. L. R. B., No. 42.322 DRAVO CORPORATIONFINDINGS OF FACTI.THE BUSINESSOF THE COMPANY323Dravo Corporation is a Pennsylvania corporation which operatestwo shipyards, one located at Neville Island, Pittsburgh, Pennsylvania,and the other at Wilmington, Delaware.Only the Neville Islandshipyard is involved in this proceeding.At this plant the Companyconstructs landing ships for tanks and destroyer escort vessels forthe United States Navy as well as other war materials for the UnitedStatesGovernment.During the year 1942, the aggregate value ofraw materials used by the Company at the Neville Island plant, con-sisting principally of iron, steel, fabricated material, hardware, lum-ber, and marine engines, exceeded $25,000,000.More than 10 percentof these raw materials was delivered to the shipyard from points out-side the State of Pennsylvania.During the same period the valueof the finished products of the Neville Island shipyard was in excessof $30,000,000, 90 to 95 percent of which was shipped to points outsidethe State of Pennsylvania.About 95 percent of the Company's pro-duction is for the United States Government for use in the war.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership, employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its plant-protection employeesuntil the Union has been certified by the Board in an appropriate unit.A statement of the Regional Director, introduced into evidenceat the hearing indicates that the Union represents a substantial numberof employees in the units hereinafter found appropriate.'1 The Regional Director reported that the Union submitted 208 application for mein-bershipcards, 171 of which bore apparently genuine original signatures; that the namesof 131 persons appearing on the cards were listed on the Company's pay roll of April17, 1943, which contained the names of 215 employees in the appropriate units ; and thatthe cards were dated as follows. 2 in 1942, 183 in 1943, and 23 undated.An analysis of the cards in the proper units reveals the following:No. ofemploy-eesUnioncards(a)Guards--------------------------------------------------------------------11456(b)Watchmen, fleet watchmen, and fireguards--------------------------------10175215131549875-44-vol. 52-22 324DE,CZSMONS OF NATIONAL LABOR RELATIONS BOARDWe find thata question affecting commerce has arisen concerningthe representation of employeesof the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITSThe Union seeks a unit comprised of all plant-protection employeesat the Neville Island shipyard, excluding supervisory employees.TheCompany contends that the duties of its plant-protection employeesare such that they necessarily come into conflict with the interests ofthe production and maintenance employees. Since the Union alreadyrepresents the production and maintenance employees,2 the Companyargues that it is improper to permit plant-protection employees tobe represented by the same labor organization, albeit in separatebargaining units.In a communication to the Chairman of the Board,a copy of which is in evidence, the United States Army, Navy, andMaritime Commission urge the Board to exclude plant-protectionemployees who are enrolled as Auxiliary Military Police or in theCoast Guard Reserve of the Navy, from bargaining units of produc-tion and maintenance employees.The unit here sought is composed of guards, watchmen, fleet watch-men, and firemen. All of these employees are hired and paid by theCompany which is reimbursed by the Navy for its expenditures onwages, Social Security and Workmen's Compensation taxes.All em-ployees are hourly paid, and their wage rates are set by the Company,subject however, to the approval of the Navy Department.Guards.-Inaddition to the chief guard, lieutenants and sergeants,who are excluded from the unit by agreement, the Company employsapproximately 114 guards.They are attached to the Company'sSafety Department, are uniformed and carry firearms.They are en-rolled members of the Coast Guard Reserve, bearing ratings of FirstClass Petty Officer or Boatswain's Mate. Some 40 guards are like-wise members of the Pennsylvania Volunteer Police Officer Force.Besides being answerable to the Company for the proper dischargeof their duties,,the guards are subject to the Articles for the Govern-ment of the Navy, the general orders of the Supervisor of Ship-building of the Navy, and the discipline of the Coast Guard.In general, the guards are responsible for the protection of theshipyard and Government property entrusted to their care.Theysee that only persons with proper identification enter or leave theplant, and that objects taken from the shipyard are accompanied byclearance passes.They maintain order throughout the plant, partic-ularly at the gates, in the company cafeteria, and among the crowds at2As the result of a consent election,the Union is recognized as the collective bargainingrepresentative for the production and maintenance employees. DR:AVO CORPORATION325launching ceremonies.They direct traffic on the Company's parkinglot and on adjacent public highways.They escort discharged em-ployees through tool and time clearance. They make routine checks ofbuildings and other plant facilities and make reports of any unusualconditions.They carry master keys to all the locks located in the ship-yard area, and open tool boxes for the employees and keep records ofthe materials removed and the employees who remove them.Theguards-must be alert to all suspicious circumstances and are required toreport such things as loafing by employees, refusal of employees towear proper identification, any unsafe practices which come to theirattention, violations of *the law, and possible sabotage. If a guard dis-covers some action by an employee which requires immediate atten-tion, he reports the matter to the foreman of the employee involved.When the matter does not require immediate attention by a super-visor, the guard reports it to the chief guard who reports the matterto various Company officials and to a Navy representative.Theguards have discharged their duty when they report incidents to theirsuperior or to a production foreman.They have no discretion as tothe type of penalty which is meted out for ii fraction of rules andhave no supervisory functions with respect to the production em-ployees but can merely report incidents of employee conduct whichare in violations of rules and regulations or which are hazardous tothe war effort.Watchmen.-Thereare about 63 watchmen attached to the Com-pany's Safety Department.They make regular tours of the vesselsunder construction, checking fire extinguishers and fire hazards gener-ally.They guard the gang planks to the vessels and see that onlyauthorized persons are permitted aboard.They also do sentinel houseduty and make records of the entry and exit time, the owner, the driver,and the contents of the trucks entering and leaving the shipyard.Watchmen's duties are more limited than those of the guards. Theyare not uniformed, do not carry firearms, and are not members of theCoast Guard or volunteer police. The Company uses the watchmen asthe source from which it recruits its guards.Fleet watchmen.-Thereare six fleet watchmen who tend floatingequipment, Navy vessels and privately owned vessels in the shipyard,after construction has been completed but before they are completelyoutfitted.They are responsible for mooring finished vessels and formoving vessels under construction from one outfitting berth to another.Properly speaking, these employees are under the supervision of thesuperintendent of Marine Railways and are not part of the SafetyDepartment.However, all parties consider them to be a part of theCompany's plant-protection service.Like the watchmen, the fleetwatchmen are not members of the Coast Guard Reserve. 326D'EOISILONS OFNATIONALLABOR RELATIONS BOARDFire guards.-Underthe ultimate jurisdiction of the Safety Depart-ment is a staff of approximately 32 fire guards. They extinguish fires,make daily inspections of buildings for fire hazards, and check fire-fighting equipment.They are responsible for seeing that productionemployees use proper precautions while welding, burning, using airand gas cylinders, blow torches, and other potential incendiary imple-ments.They are authorized to stop the operations of production em-ployees who work in a manner which constitutes a fire hazard untilthose employees' foremen can be summoned, and the hazard elim-inated.They make up detailed reports on all fires and on their inspec-tion tours.The fire guards too are not militarized.-The parties agree that the superintendent of fire protection is asupervisory employee who should be excluded from the unit.TheCompany contends that three pumpers are also supervisory employeeswho should be excluded, whereas the Union seeks to include them.The record shows that pumpers, one of whom is assigned to each shift,work the same hours and receive the same pay and vacation allowancesas do the fire guards. Their supervisory duties are extremely minorand they do not possess the authority to discipline or to recommenddiscipline.We find that they do not exercise such authority whichshould require them to be excluded from the appropriate unit.We turn now to the consideration of the various contentions madeby the Company in support of its argument that the unit herein soughtis inappropriate.The Company first contends that the plant-protec-tion employees are a part of management.Despite the peculiar rela-tionship which plant-protection employees bear to management, theyare not to be denied any of the rights or privileges granted under Sec-tion 7 of the Act.'We have often held, as we do now, that plant-protection officers exercise monitorial and not supervisory functions.The record in the instant case affords ample evidence that the guardshave no disciplinary authority over the production and maintenanceemployees, so that while disciplinary measures may result from a re-port made by a guard, such action is the conduct of the supervisor ofthe employees involved, and not the conduct of the guard.4At theoral argument the Company urged that plant-protection employeesperform managerial functions which are delegated to them by theCompany's Board of Directors.While it is true that management mayhave partially delegated certain duties to plant-protection employees,this does not mean that such employees are deemed to be a part ofmanagement or should not be regarded as "employees" within themeaning of the Act. This Board has never held that the acts of plantguards are unfair labor practices which can be imputed to an employerin the absence of circumstances indicating' that the employer author-8 SeeMatterof ChryslerCorporation,Highland Paik plant,44 N L R B. 881.4SeeMatter of FederalMotor TruckCompany,EO N L R B. 9. DRAW CORPORATION327izedor ratified the conduct in question. In this respect, guards andother plant-protection employeesare quitedifferent fromforemen orother supervisorypersonnel.In the secondMaryland Drydockdeci-sion5we expressly overruled such a contention saying, "the considera-tions which impelled a majority of the Board recently to hold thatsupervisory employees may not constitute appropriate bargainingunits arehere inapplicable."This proceeding presents no novel situa-tion of fact which wouldlead usto depart from that rule.The second argument raised by the Company deals with a pos-sible conflict of interest which may arise when plant-protection em-ployeesjoin alabor organization.We give no weight to the implica-tion that membership in a union tends to undermine the honesty ofplant-protection employees or their competence to execute their dutiessatisfactorily.Self-organization for collective bargainingis not in-compatible with efficient and faithful discharge of duty.Should theperformanceof anemployee deteriorate, the Company always has re-courseto its normal disciplinary authority to insure the maintenanceof its standards of work.We come now to the question whether the militarization of guardsalters the character of their employment. It cannot seriously be con-tended at this time that guards who are sworn into temporary mem-bership in the armed services lose thereby any of the benefits of theActsOn this issue, the petitioner and the Companyare far apartin their contentions, the Union arguing that the fact the guards aresworn into reserve membership in the armed services is no reason forsegregating them from other employees, whereas the Company,urgesthat this should prevent these employees from being represented byany union which represents any other category of personnel employedby the corporation.In our view, neither contention can be supported.We cannot regard the induction of the guards into the Coast GuardReserve as a meaningless act, since it does indicate that such personsfrom the nature of their oaths then owe allegiance directly to theGovernment, as well as to the corporation.The services do not con-tend, however, that such persons thereby become Government em-ployees and are therefore outside the provisions of the,Act.Norwould the facts in this case support such a contention, for it is clearthat the wages and duties of this group of personnel remained un-changed after their induction so that it is apparent that the prox-imate relationship of employer and employee still exists between theCompany and the guards.We therefore feel constrained to hold that the guards,as well asother employees, are free to select their own bargaining representativesunder the Act.SeeMatterof The MarylandDrydock Company,50 N L R. B 3636 SeeMatter of Consolidated Steel Corporation,Ltd.,51 NL.R.B. 333 and casescited therein. 328DECISFOTTSOF 1VATIONAL LABOR RIELATIONSBOARDThe militarization of plant-protection employees, while no obstacleto unionization, is nevertheless significant.As civilian auxiliaries of amilitary force, the guards have greater duties and obligations thanhave those plant-protection employees who are not militarized.Tothe end that the guards may be better able to function within the mil-itary sphere, and to permit the military authorities to exercise greatercontrol over the guards, we shall establish a bargaining unit for allmilitarized plant-protection employees separate and apart from thosewho are non-militarized.We contemplate that the separation of thebargaining units in their negotiations with the Company and theirday to day activities will be one of fact, not merely form. Since thepetition for the non-militarized plant-protection employees does notraise the problem of merging them with the main unit of productionand maintenance employees, we find it unnecessary to decide thatquestion here.We find that all guards of the Company who are enrolled membersof the Coast Guard Reserve, excluding the chief guard, lieutenantsand sergeants and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaningof, Section 9 (b) of the Act.We further find that all watch-men, fleet watchmen and fire guards, including pumpers, but excludingthe superintendent of fire protection, and any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a separate unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF, REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.DIRECTION-OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby DRAVO CORPORATION329DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dravo Corpora-tion,Neville Island, Pittsburgh, Pennsylvania, separate elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the units found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Industrial Union of Marine & Shipbuilding Workers of America,(C. I. 0.), for the purposes of collective bargaining.CHAIRMAN MIILIs took no part in the consideration of the aboveDecision and Direction of Elections.